COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER DENYING REHEARING AND EN BANC RECONSIDERATION

Appellate case name:     Zurich American Insurance Company, as Subrogee of Tenaris Global
                         Services (U.S.A.) Corporation v. Coastal Cargo of Texas, Inc.

Appellate case number:   01-18-01107-CV

Trial court case number: 2015-48186

Trial court:             151st District Court of Harris County

       Coastal Cargo of Texas, Inc. has filed a Motion for Rehearing and/or En Banc
Reconsideration. The panel has unanimously voted against rehearing and the en banc court has
unanimously voted against reconsideration. Coastal Cargo of Texas, Inc.’s Motion for Rehearing
and/or En Banc Reconsideration therefore is denied.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel Consists of: Justices Lloyd, Goodman, and Landau.

En Banc Court consists of: Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, and Countiss


Date: March 17, 2020